                                           L AW O FFICES
                               LAZZARO LAW FIRM, P.C.
                                        360 COURT STREET
                                             SUITE 3
                                     BROOKLYN, NEW YORK 11231

                                     TELEPHONE: (718) 488-1900
                                     TELECOPIER: (718) 488-1927
                                     EMAIL: LAZZAROLAW@AOL.COM
LANCE LAZZARO                                                                      * ADMITTED IN NY & NJ

RANDALL LAZZARO *
_________________________

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

                                                             February 8, 2019

Honorable Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:       United States v. Jamel Jones, et. al.
          Case No.: 1:18–CR–0834 (PAE)

Dear Judge Engelmayer:

         As your Honor is aware, I represent Daniel Hernandez with regard to the above-referenced
case. As per your Honor’s order, dated February 5, 2019, I am submitting the following response
to the letter from Edward Sapone, attorney for Faheem Walter.

       Mr. Sapone is mistaken in suggesting that I had any substantive conversations with Faheem
Walter about the facts of his case entitled The People of the State of New York v. Faheem Walter,
docket number 2018NY042806. After being arrested in connection with this case on October 26,
2018, Faheem Walter remain hospitalized for a little over two weeks. He was eventually released
from the hospital on November 13, 2018 and brought directly to court by police so that he could be
arraigned upon the felony complaint filed as part of the aforementioned case. Given that Faheem
Walter remained at the hospital from October 26, 2018 until November 13, 2018, I had absolutely
no conversations with Faheem Walter during this 18-day period.

        Moreover, even when I saw Faheem Walter in court for his arraignment on November 13th,
I did not discuss the facts of his case or his October 26th arrest with Faheem Walter because there
was no need to have such as a discussion since his release was mandated by section 180.80 of the
Criminal Procedure Law (based upon the District Attorney’s Office’s failure to obtain an indictment
within six days of his arrest). At his arraignment on November 13th, there was no discussion about
the facts of the case because the Judge understood that Faheem Walter had to be released pursuant

                                             Page 1 of 2
to statute. After his arraignment on November 13th, I never again saw or spoke with Faheem Walter.
His case was later dismissed on January 8, 2019. Therefore, I never had a substantive conversation
with Faheem Walter with regard to his above-mentioned state case. Accordingly, I gained absolutely
no privileged or confidential information from Faheem Walter. The extent of my communications
with Faheem Walter lasted only a few minutes and essentially amounted to me telling him that he
would be getting released. Not only would I never disclose privileged communications, in Faheem
Walter’s case, I had no privileged communications to disclose.

       Finally, the above-mentioned state case is unrelated to the case before this Court. While the
case involved one of Faheem Walter’s co-defendant, Kifano Jordan, the facts leading to Faheem
Walter’s arrest on October 26 had absolutely nothing to do with the case before this Court.
Additionally, the case against Faheem Walter was dismissed and sealed on the District Attorney’s
motion.

       Thank you for your attention herein. Please contact me if you need any additional
information regarding the issues raised in this letter.

                                                             Very Truly Yours,

                                                             LAZZARO LAW FIRM, P.C.

                                                             BY:            /s/
                                                                       LANCE LAZZARO

cc.:   AUSA Michael Longyear
       via e-mail: michael.longyear@usdoj.gov
       AUSA Jacob Warren
       via e-mail: jacob.warren@usdoj.gov
       Edward Sapone (attorney for Faheem Walter)
       via e-mail: edward@saponelaw.com




                                           Page 2 of 2
